Citation Nr: 1547662	
Decision Date: 11/12/15    Archive Date: 11/25/15

DOCKET NO.  10-40 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to January 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified before the undersigned at a Board hearing in August 2014.  A Board Hearing Transcript (Tr.) has been associated with the claims file.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).


FINDING OF FACT

The Veteran currently has a low back disability, and evidence indicates that it is more likely than not a result of an in-service injury.


CONCLUSION OF LAW

The criteria for service connection for a low back disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the fully favorable determination in this case, no further discussion of compliance with VA's duty to notify and assist is necessary.

The Veteran contends that he has a low back disability which first had its onset during his active duty service.  He testified in August 2014 that he first injured his back in service while lifting heavy artillery pieces.  Board Hearing Tr. 4.  He stated that he received X-rays and treatment for his back in service and that he has had continuing back pain ever since.  Id. at 5-7.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) an in-service precipitating disease, injury, or event; and (3) a causal relationship, i.e., a nexus, between the current disability and the in-service event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Arthritis is classified as a "chronic disease" under 38 C.F.R. § 3.309(a).  Presumptive service connection for "chronic diseases" must be considered on three bases: chronicity during service, continuity of symptomatology since service, and manifestations within one year of the appellant's separation from service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).

After reviewing all of the evidence of record, the Board finds that the criteria for establishing entitlement to service connection for a low back disability have been met.

The Veteran clearly has a current disability, as he was diagnosed with lumbar spine degenerative disk disease by the April 2010 VA examiner, and his private physicians have given diagnoses of degenerative disk disease and lumbar spondylosis. 

The Veteran's service treatment records show that he incurred an in-service back injury and had repeated treatment related to his back.  In September 1975, he was treated for lower back pain which had existed for 3 or 4 weeks.  He was diagnosed with low back strain.  In January 1976, he again reported intermittent low back pain, and X-rays were ordered.  Physical examination found slightly limited anterior flexion due to pain.  It was noted to be possible spondylolisthesis.
In February 1976, he was again seen for low back pain.  He reported severe back pain with lifting military rounds.  The physician found that the lumbosacral spine showed spondylosis with evidence of spondylolisthesis.  A March 1976 clinical record diagnosed the Veteran with mechanical low back sprain, and he was recommended for a profile with no bending or lifting and prescribed physical therapy for back exercises.

Spondylosis is "degenerative spinal changes due to osteoarthritis."  Dorland's Illustrated Medical Dictionary, 1754 (30th ed. 2003).  The Board therefore acknowledges that the Veteran incurred a chronic back disorder-a type of arthritis-while in the service.  He has furthermore credibly testified that he has had a continuity of symptomatology since service until the present.  This is partially corroborated by a November 2008 letter from Dr. M.S., in which he indicates that he treated the Veteran for low back complaints from 1986 to 1989.  Additionally, Dr. T.V. submitted a letter in August 2010 stating that the he reviewed medical records from 35 years ago which showed complaints of back pain and degenerative changes at the same lumbar levels, and that "[i]t would seem that the symptoms that I am currently treating him for are similar to his records in the past."

While the April 2010 VA examiner came to a differing conclusion regarding the etiology of the Veteran's low back disability, the examiner failed to acknowledge the Veteran's in-service back treatment, stating that the service treatment records were "silent regarding low back complaints or conditions."  As this opinion is based upon an incorrect factual premise, the VA examiner's findings are of negligible probative value.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993).

The Board therefore finds that the Veteran had an in-service low back injury, diagnosed as spondylosis, and currently has a diagnosis of a low back disability, diagnosed as spondylosis and degenerative disk disease.  The Veteran's service treatment records show a chronicity of symptoms during service, and credible lay statements and submissions from competent medical professionals indicate that the Veteran has had a continuity of symptomatology since service.  Hence, entitlement to service connection for a low back disability is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303(b).


ORDER

Entitlement to service connection for a low back disability is granted.




____________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


